DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    Election/Restrictions2.        Applicant’s election without traverse of Group I (claims 1-5) in the reply filed on 6/10/21 is acknowledged.
                                   Claim Rejections - 35 USC § 112(b)
3.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


           Claims 1-5 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.            In claims 1-5, the term “processed” is indefinite in that it is not clear what is encompassed by same.  No definition appears to have been provided in the original specification.                                                    Double Patenting
4.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/665770.  Although the claims at issue are not identical, they are not patentably distinct from each other because said claims of the instant invention are generic to and fully encompass the scope of said claims of copending Application No. 16/665770.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
6.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.        Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over CN108606330 (CN330) taken together with CN103099213 (CN103).           CN330 discloses preparation of a granular green tea composition comprising green tea material from green tea dregs reduced in size and granulated in the presence of alcohol sugars (e.g. xylitol; paragraph 0009; see also paragraphs 34-36) and wherein said composition comprises insoluble fiber from said green tea dregs (e.g. paragraph 0004).  Though outlining the various benefits of insoluble fiber as well as soluble fiber provided from green tea (paragraph 0004), CN330 is silent regarding the amount of insoluble dietary fiber in the green tea material.  CN103 teaches preparation of a preparation of an edible tea material wherein same possesses as high as 92% insoluble . 
5 is rejected under 35 U.S.C. 103 as being unpatentable over CN108606330 (CN330) taken together with CN103099213 (CN103) and KR20080011545 (KR545).            CN330 is further silent regarding the particle size of the granules created.  It is not seen where the size of the granules would provide for a patentable distinction, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have arrived at a granular size as a matter of preference through routine experimentation in subsequent preparation of the tablets in CN330.  In the alternative, KR545 teaches preparation of green tea tablets from granules of a size less than 30 mesh (approximately 0.6 mm; e.g. page 6 bottom)1 and inherently including granules of a size falling within the recited range of instant claim 5.   Absent a showing of unexpected results, it would have been further obvious to have employed such granule size range as set forth in KR545 (which overlaps that of instant claim 5) as a matter of preference of an accepted size for preparing tablets. 9.        Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over KR20080011545 (KR545) taken together with CN103099213 (CN103).           KR545 discloses preparation of a granular green tea composition comprising green tea material reduced in size and granulated in the presence of alcohol sugars (e.g. page 5 upper paragraph; Examples) and wherein said composition inherently comprises insoluble and soluble fiber (e.g. page 2 upper paragraph).  KR545 is silent regarding the amount of insoluble dietary fiber in the green tea material.  CN103 teaches preparation of a preparation of an edible tea material wherein same possesses 2 and including granules of a size falling within the recited range of instant claim 5.   Absent a showing of unexpected results, it would have been further obvious to have employed such granule size range as set forth in KR545 (which overlaps that of instant claim 5) as a matter of preference.          

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                       


Anthony Weier
September 8, 2021










    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Mesh_(scale)
        2 https://en.wikipedia.org/wiki/Mesh_(scale)